Case 1:18-cv-00164-GZS Document 26 Filed 04/01/19 Page 1 of 5                        PageID #: 692



                            UNITED STATES DISTRICT COURT
                                    District of Maine


                                                              )
  CHERI CAUDILL,                                              )   Docket No. 1:18-CV-00164-GZS
                           Plaintiff                          )
                                                              )
  v.                                                          )
                                                              )
  KENNEBEC COUNTY, KENNEBEC COUNTY                            )
  SHERIFF’S OFFICE, KENNEBEC COUNTY                           )
  CORRECTIONAL FACILITY, KENNEBEC                             )
  COUNTY SHERIFF’S OFFICE CORRECTIONS                         )
  DIVISION, RANDALL LIBERTY, RYAN                             )
  REARDON, MARSHA ALEXANDER, CALISTA                          )
  CAMPBELL, LAURA BRIGGS, JESSICA QUINN,                      )
  DAN CYR, TERRY YORK, BOB DEVLIN,                            )
  KENNEBEC COUNTY COMMISSIONERS,                              )
  PATSY G. CROCKETT, NANCY G. RINES, and                      )
  GEORGE M. JABAR,                                            )
                     Defendants                               )
                                                              )


       MEMORANDUM OF LAW IN SUPPORT OF DEFENDANTS== BILL OF COSTS


        NOW COME the Defendants, by and through undersigned counsel, and pursuant to

F.R.Civ.P. 54(d) and Local Rule 54.3, request that the Court tax costs in favor of the Defendants

and against Plaintiff in the amount of $1,418.49. Judgment was entered in this matter on March

28, 2019. This submission is therefore timely pursuant to Local Rule 54.3 and F.RCiv.P. 6(a).

        The costs which Defendants seek to recover all fall into three categories: (1) fees of the

court reporter for stenographic transcripts necessarily obtained for use in the case, (2) fees for

service of subpoenas, and (3) fees for witnesses.

        As the Court is aware, the instant matter began as one of three related cases brought by

former female corrections officers against Kennebec County and multiple employees of Kennebec
Case 1:18-cv-00164-GZS Document 26 Filed 04/01/19 Page 2 of 5                                      PageID #: 693



County alleging various discriminatory and illegal practices at the Kennebec County Correctional

Facility. While originally brought as one case, Huard v. Kennebec County et al. (Docket No. 1:16-

cv-00473-GZS), the Court ordered the claims of the three plaintiffs severed after the close of

discovery. Therefore, where appropriate, the Defendants have apportioned the cost of the various

expenses incurred in the defense of this case among the three original plaintiffs. In some instances,

this results a single cost being separated into thirds, with one-third apportioned to each of the

plaintiffs.

1)       Fees of the Court Reporter for Stenographic Transcripts Necessarily Obtained for Use in
         the Case

         28 U.S.C. ' 1920(2) permits a Defendant to cover costs for fees charged by the court

reporter for stenographic transcripts that were obtained for use in the case. Numerous depositions

were conducted during the course of discovery in this matter (and the two companion matters).

Five of these depositions were relied upon either by the Court in its Order dated March 19, 2019,

or by both parties during the briefing of the summary judgment motion filed in this case. Those

depositions include the following:

         Plaintiff Cheri Caudill              July 20, 2017              $485.71
         Plaintiff Cheri Caudill              October 16, 2017           $349.25
         Karen Heavey-Morin                   November 2, 2017           $82.831
         Bobbi-Jo Dumas                       November 29, 2017          $111.001
         Louise Schimke                       February 9, 2018           $205.35
         Alfred Morin                         February 28, 2018          $72.851

         The Defendant asks the Court to award it costs representing fees of the court reporter for

copies of transcripts of the depositions of the witnesses who testified in this case, those fees totaling



1
Defendants are requesting only one-third of the total cost of these depositions as testimony provided at the depositions
was relevant to all three of the original plaintiffs.

                                                           2
Case 1:18-cv-00164-GZS Document 26 Filed 04/01/19 Page 3 of 5                    PageID #: 694



$1,307.03. A copy of the invoices for each of these depositions is attached as Exhibit A and

annexed hereto.

2.     Fees for Service of Subpoenas

       Witnesses Bobbi-Jo Dumas and Karen Heavey-Morin required the service of subpoenas to

secure their attendance at deposition. The total cost of serving a subpoena upon Ms. Heavey-

Morin was $37.30. Defendants request that the Court award one-third of this cost to Defendants,

or $12.43.

       Service of a subpoena on Ms. Dumas was less straight-forward. On October 3, 2017,

Defendants sent a subpoena to the Kennebec County Sheriff’s Office to be served upon Ms. Dumas

at her last known address in Vassalboro, Maine. That subpoena was returned to Defendants with

a notation that Ms. Dumas had moved to Skowhegan. On October 16, 2017, Defendants sent the

same subpoena to the Somerset County Sheriff’s Office to be served upon Ms. Dumas in

Skowhegan. Service of that subpoena was completed on October 23, 2017. The subpoena

compelled Ms. Dumas’ attendance at deposition on November 1, 2017, at 11:00 a.m.

       On November 1, 2017, Ms. Dumas arrived for her deposition at 1:00 p.m., rather than the

scheduled time of 11:00 a.m. At that point, it was no longer possible to conduct Ms. Dumas’

deposition on November 1. On that day, Ms. Dumas agreed to appear on another date for

deposition and left a telephone number at which she could be reached. After securing a new date

for the deposition, Defendants’ counsel’s office attempted to contact Ms. Dumas and inform her

as to that date. However, the telephone number that Ms. Dumas had left did not accept incoming

calls, at the subscriber’s request. Defendants had no recourse but to serve a second subpoena upon

Ms. Dumas. That subpoena was sent out for service on November 2, 2017, Ms. Dumas was served




                                                3
Case 1:18-cv-00164-GZS Document 26 Filed 04/01/19 Page 4 of 5                       PageID #: 695



with the subpoena on November 14, 2017, and she did appear for deposition on November 29,

2017.

        The Defendants request that the Court award one-third of all of the costs required to compel

Ms. Dumas’ attendance at deposition. One-third of the total cost of all three attempts is $60.32.

        A copy of the invoices for each of these attempts at service is attached as Exhibit B and

annexed hereto.

3.      Fees for Witnesses

        Pursuant to 28 U.S.C. ' 1821, witnesses are entitled to payment of $40.00 per day, plus

necessary travel. Payment in this amount was made to Witness Dumas in the amount of $54.95

and to Witness Heavey-Morin in the amount of $61.28, for a total of $116.23. One-third of this

cost equals $38.75.    Accordingly, the Defendants claim entitlement to the sum of $38.75,

representing witness fees.

                                         CONCLUSION

        The Defendants respectfully submit that their Bill of Costs is extremely conservative. The

Defendants have limited their request for costs to those costs that were necessarily incurred in this

case.

        For these reasons, the Defendants respectfully request that its Bill of Costs be awarded in

the total amount of $1,418.49.


Dated: April 1, 2019                                   /s/ Peter T. Marchesi
                                                      Peter T. Marchesi, Esq.
                                                      Wheeler & Arey, P.A.
                                                      Attorneys for Defendants
                                                      27 Temple Street
                                                      Waterville, ME 04901




                                                 4
Case 1:18-cv-00164-GZS Document 26 Filed 04/01/19 Page 5 of 5                      PageID #: 696



                           UNITED STATES DISTRICT COURT
                                   District of Maine


                                                            )
  CHERI CAUDILL,                                            )   Docket No. 1:18-CV-00164-GZS
                          Plaintiff                         )
                                                            )
  v.                                                        )
                                                            )
  KENNEBEC COUNTY, KENNEBEC COUNTY                          )
  SHERIFF’S OFFICE, KENNEBEC COUNTY                         )
  CORRECTIONAL FACILITY, KENNEBEC                           )
  COUNTY SHERIFF’S OFFICE CORRECTIONS                       )
  DIVISION, RANDALL LIBERTY, RYAN                           )
  REARDON, MARSHA ALEXANDER, CALISTA                        )
  CAMPBELL, LAURA BRIGGS, JESSICA QUINN,                    )
  DAN CYR, TERRY YORK, BOB DEVLIN,                          )
  KENNEBEC COUNTY COMMISSIONERS,                            )
  PATSY G. CROCKETT, NANCY G. RINES, and                    )
  GEORGE M. JABAR,                                          )
                     Defendants                             )
                                                            )

                                CERTIFICATE OF SERVICE


       I, Peter T. Marchesi, Esq., attorney for Defendants, hereby certify that:

              !        Bill of Costs
              ●        Memorandum of Law in Support of Defendants’ Bill of Costs
              ●        Affidavit of Peter T. Marchesi, Esq.

have been served this day on Plaintiff by filing with the Clerk of Court using the CM/ECF system
which will send notification of such filing(s) to the following:

              Jackie DiGiacomo, Esq. jackie.t.digiacomo@gmail.com


Dated: April 1, 2019                                  /s/ Peter T. Marchesi
                                                     Peter T. Marchesi, Esq.
                                                     Wheeler & Arey, P.A.
                                                     Attorneys for Defendants
                                                     27 Temple Street
                                                     Waterville, ME 04901


                                                5
